*221ORDER
PER CURIAM.
Defendant appeals his conviction by a jury of one count of possession of a controlled substance, § 195.202, RSMo Supp.1992. He was sentenced by the court as a prior and persistent drug offender to a seven year prison term. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).